Exhibit 10.1

$50,000,000

WCI COMMUNITIES, INC.

6.875% Senior Notes due 2021

REGISTRATION RIGHTS AGREEMENT

June 26, 2014

Citigroup Global Markets Inc.

As Initial Purchaser

388 Greenwich Street

New York, New York 10013

Dear Ladies and Gentlemen:

WCI Communities, Inc., a Delaware corporation (the “Issuer”), proposes to issue
and sell to Citigroup Global Markets Inc. (the “Initial Purchaser”), upon the
terms set forth in a purchase agreement dated June 23, 2014 (the “Purchase
Agreement”), $50,000,000 aggregate principal amount of its 6.875% Senior Notes
due 2021 (the “Initial Securities”) to be unconditionally guaranteed (the
“Guarantees”) by the subsidiaries of the Issuer listed on Schedule I hereto (the
“Guarantors” and together with the Issuer, the “Company”). The Initial
Securities will be issued pursuant to that certain indenture (the “Original
Indenture”), dated as of August 7, 2013, as supplemented by that certain first
supplemental indenture, dated as of April 28, 2014 (the “First Supplemental
Indenture”), and as further supplemented by that certain second supplemental
indenture, dated as of the date hereof (the “Second Supplemental Indenture” and,
together with the Original Indenture and the First Supplemental Indenture, the
“Indenture”), in each case, among the Issuer, the Guarantors from time to time
party thereto and Wilmington Trust, National Association, as trustee (the
“Trustee”). As an inducement to the Initial Purchaser, the Company agrees with
the Initial Purchaser, for the benefit of the holders of the Initial Securities
(including, without limitation, the Initial Purchaser), the Exchange Securities
(as defined below) and the Private Exchange Securities (as defined below)
(collectively the “Holders”), as follows:

1. Registered Exchange Offer. The Company shall, at its own cost, prepare and,
not later than 90 days (or if the 90th day is not a business day, the first
business day thereafter) after the date of original issue of the Initial
Securities (the “Issue Date”), file with the Securities and Exchange Commission
(the “Commission”) a registration statement (the “Exchange Offer Registration
Statement”) on an appropriate form under the Securities Act of 1933, as amended
(the “Securities Act”), with respect to a proposed offer (the “Registered
Exchange Offer”) to the Holders of Transfer Restricted Securities (as defined in
Section 6(d) hereof), who are not prohibited by any law or policy of the
Commission from participating in the Registered Exchange Offer, to issue and
deliver to such Holders, in exchange for the Initial Securities, an equal
aggregate principal amount of debt securities (the “Exchange Securities”) of the
Issuer issued under the Indenture having terms substantially identical in all
material respects to the Initial Securities (except for the transfer
restrictions relating to the Initial Securities and the provisions relating to
the matters described in Section 6 hereof) that would be registered under the
Securities Act. The Company shall (i) use its commercially reasonable efforts to
cause such Exchange Offer Registration Statement to be declared effective under
the Securities Act within



--------------------------------------------------------------------------------

150 days (or if the 150th day is not a business day, the first business day
thereafter) after the Issue Date, (ii) as soon as reasonably practicable after
the effectiveness of the Exchange Offer Registration Statement, offer the
Exchange Notes in exchange for surrender of the Notes, and (iii) keep the
Exchange Offer Registration Statement open for not less than 30 days (or longer,
if required by applicable law) after the date notice of the Registered Exchange
Offer is mailed to the Holders (such period being called the “Exchange Offer
Registration Period”).

If the Company effects the Registered Exchange Offer, the Company will be
entitled to close the Registered Exchange Offer 30 days after the commencement
thereof provided that the Company has accepted all the Initial Securities
theretofore validly tendered in accordance with the terms of the Registered
Exchange Offer.

The Company acknowledges that, pursuant to current interpretations by the
Commission’s staff of Section 5 of the Securities Act, in the absence of an
applicable exemption therefrom, (i) each Holder that is a broker-dealer electing
to exchange Initial Securities, acquired for its own account as a result of
market making activities or other trading activities, for Exchange Securities
(an “Exchanging Dealer”), is required to deliver a prospectus containing the
information set forth in (a) Annex A hereto on the cover of such prospectus,
(b) Annex B hereto in the “Exchange Offer Procedures” section and the “Purpose
of the Exchange Offer” section of such prospectus, and (c) Annex C hereto in the
“Plan of Distribution” section of such prospectus in connection with a sale of
any such Exchange Securities received by such Exchanging Dealer pursuant to the
Registered Exchange Offer and (ii) the Initial Purchaser that elects to sell
Exchange Securities acquired in exchange for Initial Securities constituting any
portion of an unsold allotment is required to deliver a prospectus containing
the information required by Items 507 or 508 of Regulation S-K under the
Securities Act, as applicable, in connection with such sale.

The Company shall use its commercially reasonable efforts to keep the Exchange
Offer Registration Statement effective and to amend and supplement the
prospectus contained therein until the Company is entitled to close the
Registered Exchange Offer under the terms of this Agreement, in order to permit
such prospectus to be lawfully delivered by all persons subject to the
prospectus delivery requirements of the Securities Act for such period of time
as such persons must comply with such requirements in order to resell the
Exchange Securities; provided, however, that (i) in the case where such
prospectus and any amendment or supplement thereto must be delivered by an
Exchanging Dealer or the Initial Purchaser, such period shall be the lesser of
180 days and the date on which all Exchanging Dealers and the Initial Purchaser
has sold all Exchange Securities held by them (unless such period is extended
pursuant to Section 3(j) below) and (ii) the Company shall make such prospectus
and any amendment or supplement thereto, available to any broker-dealer for use
in connection with any resale of any Exchange Securities for a period of 180
days after the consummation of the Registered Exchange Offer (or such shorter
period during which broker-dealers are required by law to deliver such
prospectus).

If, upon consummation of the Registered Exchange Offer,the Initial Purchaser
holds Initial Securities acquired by it as part of its initial distribution, the
Company, simultaneously with the delivery of the Exchange Securities pursuant to
the Registered Exchange Offer, shall issue and deliver to the Initial Purchaser
upon the written request of the Initial Purchaser, in exchange (the “Private
Exchange”) for the Initial Securities held by the Initial Purchaser, an equal
principal



--------------------------------------------------------------------------------

amount of debt securities of the Company issued under the Indenture and
identical in all material respects (including the existence of restrictions on
transfer under the Securities Act and the securities laws of the several states
of the United States, but excluding provisions relating to the matters described
in Section 6 hereof) to the Initial Securities (the “Private Exchange
Securities”). The Initial Securities, the Exchange Securities and the Private
Exchange Securities are herein collectively called the “Securities”.

In connection with the Registered Exchange Offer, the Company shall:

(a) mail to each Holder a copy of the prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;

(b) keep the Registered Exchange Offer open for not less than 30 days (or
longer, if required by applicable law) after the date notice thereof is mailed
to the Holders;

(c) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan, The City of New York, which may be the
Trustee or an affiliate of the Trustee;

(d) permit Holders to withdraw tendered Initial Securities at any time prior to
the close of business, New York time, on the last business day on which the
Registered Exchange Offer shall remain open; and

(e) otherwise comply with all applicable laws.

As soon as practicable after the close of the Registered Exchange Offer or the
Private Exchange, as the case may be, the Company shall:

(x) accept for exchange all the Securities validly tendered and not withdrawn
pursuant to the Registered Exchange Offer and the Private Exchange;

(y) deliver to the Trustee for cancellation all the Initial Securities so
accepted for exchange; and

(z) cause the Trustee to authenticate and deliver promptly to each Holder of the
Initial Securities, Exchange Securities or Private Exchange Securities, as the
case may be, equal in principal amount to the Initial Securities of such Holder
so accepted for exchange; provided that, in the case of any Initial Securities
held in global form by a depositary, authentication and delivery to such
depositary of one or more replacement Initial Securities in global form in an
equivalent principal amount thereto for the account of such Holders in
accordance with the Indenture shall satisfy such authentication and delivery
requirement.

The Indenture provides that the Exchange Securities are not subject to the
transfer restrictions set forth in the Indenture and that all the Securities
vote and consent together on all matters as one class.

Interest on each Exchange Security and Private Exchange Security issued pursuant
to the Registered Exchange Offer and in the Private Exchange will accrue from
the last interest payment date on which interest was paid on the Initial
Securities surrendered in exchange therefor or, if no interest has been paid on
the Initial Securities, from the Issue Date.



--------------------------------------------------------------------------------

Each Holder participating in the Registered Exchange Offer shall be required to
represent to the Company that at the time of the consummation of the Registered
Exchange Offer (i) any Exchange Securities received by such Holder will be
acquired in the ordinary course of business, (ii) neither such Holder nor, to
the actual knowledge of such Holder, any person receiving Exchange Securities
from such Holder will have any arrangements or understanding with any person to
participate in the distribution of the Securities or the Exchange Securities
within the meaning of the Securities Act, (iii) neither such Holder nor, to the
actual knowledge of such Holder, any person receiving Exchange Securities from
such Holder is an “affiliate,” as defined in Rule 405 of the Securities Act, of
the Company or if it is an affiliate, such Holder will comply with the
registration and prospectus delivery requirements of the Securities Act to the
extent applicable, (iv) if such Holder is not a broker-dealer, that neither it
nor, to the actual knowledge of such Holder, any person receiving Exchange
Securities from such Holder is engaged in, and does not intend to engage in, the
distribution of the Exchange Securities and (v) if such Holder is a
broker-dealer, that it will receive Exchange Securities for its own account in
exchange for Initial Securities that were acquired as a result of market-making
activities or other trading activities and that it will be required to
acknowledge that it will deliver a prospectus in connection with any resale of
such Exchange Securities.

Notwithstanding any other provisions hereof, the Company will ensure that
(i) any Exchange Offer Registration Statement and any amendment thereto and any
prospectus forming part thereof and any supplement thereto complies in all
material respects with the Securities Act and the rules and regulations
thereunder, (ii) any Exchange Offer Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any prospectus
forming part of any Exchange Offer Registration Statement, and any supplement to
such prospectus, does not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

2. Shelf Registration. If, (i) because of any change in law or in applicable
interpretations thereof by the staff of the Commission, the Company is not
permitted to effect a Registered Exchange Offer, as contemplated by Section 1
hereof, (ii) the Registered Exchange Offer is not consummated within 180 days of
the Issue Date (or if the 180th day is not a business day, the first business
day thereafter), (iii) the Initial Purchaser so requests with respect to the
Initial Securities (or the Private Exchange Securities) not eligible to be
exchanged for Exchange Securities in the Registered Exchange Offer and held by
it following consummation of the Registered Exchange Offer or (iv) any Holder
(other than an Exchanging Dealer) is prohibited by law or Commission policy from
participating in the Registered Exchange Offer or, in the case of any Holder
(other than an Exchanging Dealer) that participates in the Registered Exchange
Offer, such Holder may not resell Exchange Securities on the date of the
exchange to the public without delivering a prospectus and any such Holder so
requests, the Company shall take the following actions:

(a) The Company shall, at its cost, promptly (but in no event more than 30 days
after so required or requested pursuant to this Section 2) file with the
Commission and thereafter shall use its commercially reasonable efforts to cause
to be declared effective (unless it becomes effective automatically upon filing)
a registration statement (the “Shelf



--------------------------------------------------------------------------------

Registration Statement” and, together with the Exchange Offer Registration
Statement, a “Registration Statement”) on an appropriate form under the
Securities Act relating to the offer and sale of the Transfer Restricted
Securities (as defined in Section 6(d) hereof) by the Holders thereof from time
to time in accordance with the methods of distribution set forth in the Shelf
Registration Statement and Rule 415 under the Securities Act (hereinafter, the
“Shelf Registration”), it being agreed that in the case the Company is filing a
Shelf Registration Statement due to (x) the occurrence of the events specified
in clause (i) of this Section 2, the Company shall use its commercially
reasonable efforts to have such Shelf Registration Statement declared effective
on or prior to the later to occur of (i) the 180th day after the Issue Date and
(ii) the 90th day after the date of the event specified in clause (i) of this
Section 2 and (y) the occurrence of one of the events specified in clause (ii),
(iii) or (iv) of this Section 2, the Company shall use its commercially
reasonable efforts to have such Shelf Registration Statement declared effective
on or prior to the 90th day after the date on which the Shelf Registration
Statement is required to be filed; provided, however, that no Holder (other than
the Initial Purchaser) shall be entitled to have the Securities held by it
covered by such Shelf Registration Statement unless such Holder agrees in
writing to be bound by all the provisions of this Agreement applicable to such
Holder.

(b) The Company shall use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective in order to permit the prospectus
included therein to be lawfully delivered by the Holders of the relevant
Securities, for a period of two years (or for such longer period if extended
pursuant to Section 3(j) below) from the Issue Date or such shorter period that
will terminate when no Securities covered by the Shelf Registration Statement
are Transfer Restricted Securities. Notwithstanding anything to the contrary in
this Agreement, at any time, the Company may delay the filing of any Shelf
Registration Statement or delay or suspend the effectiveness thereof, for a
reasonable period of time, but not in excess of 45 consecutive days or more than
one (1) time during any calendar year, if the Board of Directors of the Company
determines reasonably and in good faith that the filing of any such Shelf
Registration Statement or the continuing effectiveness thereof would require the
disclosure of non-public material information that, in the reasonable judgment
of the Board of Directors of the Company, would be detrimental to the Company if
so disclosed or would otherwise materially adversely affect a financing,
acquisition, disposition, merger or other material transaction or if such action
is required by applicable law.

(c) Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall cause the Shelf Registration Statement and the related prospectus
and any amendment or supplement thereto, as of the effective date of the Shelf
Registration Statement, amendment or supplement, (i) to comply in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations of the Commission and (ii) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.



--------------------------------------------------------------------------------

3. Registration Procedures. In connection with any Shelf Registration
contemplated by Section 2 hereof and, to the extent applicable, any Registered
Exchange Offer contemplated by Section 1 hereof, the following provisions shall
apply:

(a) The Company shall (i) furnish to the Initial Purchaser, prior to the filing
thereof with the Commission, a copy of the Registration Statement and each
amendment thereof and each supplement, if any, to the prospectus included
therein and, in the event that the Initial Purchaser (with respect to any
portion of an unsold allotment from the original offering) is participating in
the Registered Exchange Offer or the Shelf Registration Statement, the Company
shall use its commercially reasonable efforts to reflect in each such document,
when so filed with the Commission, such comments as the Initial Purchaser
reasonably may propose; (ii) in the case of a Registered Exchange Offer, if
requested by the Initial Purchaser, include the information set forth in Annex A
hereto on the cover, in Annex B hereto in the “Exchange Offer Procedures”
section and the “Purpose of the Exchange Offer” section and in Annex C hereto in
the “Plan of Distribution” section of the prospectus forming a part of the
Exchange Offer Registration Statement and include the information set forth in
Annex D hereto in the Letter of Transmittal delivered pursuant to the Registered
Exchange Offer; (iii) in the case of a Registered Exchange Offer, if requested
by the Initial Purchaser, include the information required by Items 507 or 508
of Regulation S-K under the Securities Act, as applicable, in the prospectus
forming a part of the Exchange Offer Registration Statement; and (iv) in the
case of a Shelf Registration Statement, include in the prospectus included in
the Shelf Registration Statement (or, if permitted by Commission Rule 430B(b),
in a prospectus supplement that becomes a part thereof pursuant to Commission
Rule 430B(f)) that is delivered to any Holder pursuant to Sections 3(d) and (f),
the names of the Holders, who propose to sell Securities pursuant to the Shelf
Registration Statement, as selling security holders.

(b) The Company shall give written notice to the Initial Purchaser, the Holders
of the Securities and any Participating Broker-Dealer from whom the Company has
received prior written notice that it will be a Participating Broker-Dealer in
the Registered Exchange Offer (which notice pursuant to clauses (ii)-(iv) hereof
shall be accompanied by an instruction to suspend the use of the prospectus
until the requisite changes have been made):

(i) when the Registration Statement or any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;

(ii) of any request by the Commission for amendments or supplements to the
Registration Statement or the prospectus included therein or for additional
information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose, of the issuance by the Commission of a notification of
objection to the use of the form on which the Registration Statement has been
filed, and of the happening of any event that causes the Company to become an
“ineligible issuer,” as defined in Commission Rule 405 of the Securities Act;

(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and



--------------------------------------------------------------------------------

(v) of the happening of any event that requires the Company to make changes in
the Registration Statement or the prospectus in order that the Registration
Statement or the prospectus do not contain an untrue statement of a material
fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the prospectus, in the
light of the circumstances under which they were made) not misleading.

(c) The Company shall make every reasonable effort to obtain the withdrawal at
the earliest possible time, of any order suspending the effectiveness of the
Registration Statement.

(d) The Company shall furnish to each Holder of Securities included within the
coverage of any Shelf Registration, without charge, at least one copy of the
Shelf Registration Statement and any post-effective amendment or supplement
thereto, including financial statements and schedules, and, if the Holder so
requests in writing, all exhibits thereto (including those, if any, incorporated
by reference). The Company shall not, without the prior consent of the Initial
Purchaser, make any offer relating to the Securities that would constitute a
“free writing prospectus,” as defined in Commission Rule 405 of the Securities
Act.

(e) The Company shall deliver to each Exchanging Dealer and the Initial
Purchaser, and to any other Holder who so requests, without charge, at least one
copy of the Exchange Offer Registration Statement and any post-effective
amendment thereto, including financial statements and schedules, and, if the
Initial Purchaser or any such Holder requests, all exhibits thereto (including
those incorporated by reference).

(f) The Company shall, during the period of effectiveness of the Shelf
Registration Statement, deliver to each Holder of Securities included within the
coverage of the Shelf Registration, without charge, as many copies of the
prospectus (including each preliminary prospectus) included in the Shelf
Registration Statement and any amendment or supplement thereto as such person
may reasonably request. The Company consents, subject to the provisions of this
Agreement, to the use of the prospectus or any amendment or supplement thereto
by each of the selling Holders of the Securities in connection with the offering
and sale of the Securities covered by the prospectus, or any amendment or
supplement thereto, included in the Shelf Registration Statement.

(g) The Company shall deliver to the Initial Purchaser, any Exchanging Dealer,
any Participating Broker-Dealer and such other persons required to deliver a
prospectus following the Registered Exchange Offer, without charge, as many
copies of the final prospectus included in the Exchange Offer Registration
Statement and any amendment or supplement thereto as such persons may reasonably
request. The Company consents, subject to the provisions of this Agreement, to
the use of the prospectus or any amendment or supplement thereto by the Initial
Purchaser, if necessary, any Participating Broker-Dealer and such other persons
required to deliver a prospectus following the Registered Exchange Offer in
connection with the offering and sale of the Exchange Securities covered by the
prospectus, or any amendment or supplement thereto, included in such Exchange
Offer Registration Statement.

(h) Prior to any public offering of the Securities pursuant to a Shelf
Registration Statement, the Company shall use its commercially reasonable
efforts to register or qualify



--------------------------------------------------------------------------------

or cooperate with the Holders of the Securities included therein and their
respective counsel in connection with the registration or qualification of the
Securities for offer and sale under the securities or “blue sky” laws of such
states of the United States as any Holder of the Securities reasonably requests
in writing and do any and all other acts or things necessary or advisable to
enable the offer and sale in such jurisdictions of the Securities covered by
such Registration Statement; provided, however, that the Company shall not be
required to (i) qualify generally to do business in any jurisdiction where it is
not then so qualified or (ii) take any action which would subject it to general
service of process or to taxation in any jurisdiction where it is not then so
subject.

(i) The Company shall cooperate with the Holders of the Securities to facilitate
the timely preparation and delivery of certificates representing the Securities
to be sold pursuant to any Registration Statement free of any restrictive
legends and in such denominations and registered in such names as the Holders
may request a reasonable period of time prior to sales of the Securities
pursuant to such Registration Statement.

(j) Upon the occurrence of any event contemplated by paragraphs (ii) through
(v) of Section 3(b) above during the period for which the Company is required to
maintain an effective Registration Statement, the Company shall promptly prepare
and file a post-effective amendment to the Registration Statement or a
supplement to the related prospectus and any other required document so that, as
thereafter delivered to Holders of the Securities or purchasers of Securities,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. If the Company notifies the Initial Purchaser, the Holders
of the Securities and any known Participating Broker-Dealer in accordance with
paragraphs (ii) through (v) of Section 3(b) above to suspend the use of the
prospectus until the requisite changes to the prospectus have been made, then
the Initial Purchaser, the Holders of the Securities and any such Participating
Broker-Dealers shall suspend use of such prospectus, and the period of
effectiveness of the Shelf Registration Statement provided for in Section 2(b)
above and the Exchange Offer Registration Statement provided for in Section 1
above shall each be extended by the number of days from and including the date
of the giving of such notice to and including the date when the Initial
Purchaser, the Holders of the Securities and any known Participating
Broker-Dealer shall have received such amended or supplemented prospectus
pursuant to this Section 3(j). During the period during which the Company is
required to maintain an effective Shelf Registration Statement pursuant to this
Agreement, the Company will prior to the three-year expiration of that Shelf
Registration Statement file, and use its commercially reasonable efforts to
cause to be declared effective (unless it becomes effective automatically upon
filing) within a period that avoids any interruption in the ability of Holders
of Securities covered by the expiring Shelf Registration Statement to make
registered dispositions, a new registration statement relating to the
Securities, which shall be deemed the “Shelf Registration Statement” for
purposes of this Agreement.

(k) Not later than the effective date of the applicable Registration Statement,
the Company will provide a CUSIP number for the Initial Securities, the Exchange
Securities or the Private Exchange Securities, as the case may be, and provide
the applicable trustee with printed certificates for the Initial Securities, the
Exchange Securities or the Private Exchange Securities, as the case may be, in a
form eligible for deposit with The Depository Trust Company.



--------------------------------------------------------------------------------

(l) The Company will comply with all rules and regulations of the Commission to
the extent and so long as they are applicable to the Registered Exchange Offer
or the Shelf Registration and will make generally available to its security
holders (or otherwise provide in accordance with Section 11(a) of the Securities
Act and Rule 158 thereunder (or any similar rule promulgated under the
Securities Act)) an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act (or any similar rule promulgated under the
Securities Act), no later than 45 days after the end of a 12-month period (or 90
days, if such period is a fiscal year) beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the
Registration Statement, which statement shall cover such 12-month period;
provided that this requirement shall be deemed satisfied by the Company
complying with Section 4.02 of the Indenture.

(m) The Company shall use its commercially reasonable efforts to cause the
Indenture to be qualified under the Trust Indenture Act of 1939, as amended, in
a timely manner, if the Indenture is not exempt from such qualification, and
containing such changes, if any, as shall be necessary for such qualification.
In the event that such qualification would require the appointment of a new
trustee under the Indenture, the Company shall appoint a new trustee thereunder
pursuant to the applicable provisions of the Indenture.

(n) The Company may require each Holder of Securities to be sold pursuant to the
Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of the Securities as the Company may
from time to time reasonably require for inclusion in the Shelf Registration
Statement, and the Company may exclude from such registration the Securities of
any Holder that unreasonably fails to furnish such information within a
reasonable time after receiving such request.

(o) The Company shall enter into such customary agreements (including, if
requested, an underwriting agreement in customary form) and take all such other
action, if any, as any Holder of the Securities shall reasonably request in
order to facilitate the disposition of the Securities pursuant to any Shelf
Registration.

(p) In the case of any Shelf Registration, the Company shall (i) make reasonably
available for inspection by the Holders of the Securities , any underwriter
participating in any disposition pursuant to the Shelf Registration Statement
and any attorney, accountant or other agent retained by the Holders of the
Securities or any such underwriter all relevant financial and other records,
pertinent corporate documents and properties of the Company and (ii) cause the
Company’s officers, directors, employees, accountants and auditors to supply all
relevant information reasonably requested by the Holders of the Securities or
any such underwriter, attorney, accountant or agent in connection with the Shelf
Registration Statement, in each case, as shall be reasonably necessary to enable
such persons, to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that the foregoing
inspection and information gathering shall be coordinated on behalf of the
Initial Purchaser by you and on behalf of the other parties, by one counsel
designated by and on behalf of such other parties as described in Section 4
hereof.

(q) In the case of any Shelf Registration, the Company, if requested by any
Holder of Initial Securities covered thereby, shall cause (i) its counsel to
deliver an opinion and



--------------------------------------------------------------------------------

updates thereof relating to the Initial Securities in customary form addressed
to such Holders and the managing underwriters, if any, thereof and dated, in the
case of the initial opinion, the effective date of such Shelf Registration
Statement (it being agreed that the matters to be covered by such opinion shall
include matters customarily covered in opinions delivered by counsel to an
issuer of securities in connection with an offering of securities, by one or
more selling security holders pursuant to a shelf registration statement);
(ii) its officers to execute and deliver all customary documents and
certificates and updates thereof requested by any underwriters of the applicable
Initial Securities and (iii) its independent public accountants and the
independent public accountants with respect to any other entity for which
financial information is provided in the Shelf Registration Statement to provide
to the selling Holders of the applicable Initial Securities and any underwriter
therefor a comfort letter in customary form and covering matters of the type
customarily covered in comfort letters in connection with primary underwritten
offerings, subject to receipt of appropriate documentation as contemplated, and
only if permitted, by Statement of Auditing Standards No. 72.

(r) Upon consummation of the Registered Exchange Offer or a Private Exchange,
obtain an opinion of counsel to the Company, in a form customary for
underwritten transactions, addressed to the Trustee for the benefit of all
Holders of Securities participating in the Registered Exchange Offer or the
Private Exchange, as the case may be, that the Exchange Securities or Private
Exchange Securities, as the case may be, the related guarantees and the related
indenture constitute legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
subject to customary exceptions and qualifications. If the Registered Exchange
Offer or a Private Exchange is to be consummated, upon delivery of the
Securities by Holders to the Company (or to such other Person as directed by the
Company), in exchange for the Exchange Securities or the Private Exchange
Securities (and the related guarantees), as the case may be, the Company shall
mark, or cause to be marked, on such Securities that such Securities are being
cancelled in exchange for the Exchange Securities or the Private Exchange
Securities (and the related guarantees), as the case may be; in no event shall
such Securities be marked as paid or otherwise satisfied.

(s) If a Registered Exchange Offer or a Private Exchange is to be consummated,
upon delivery of the Initial Securities by Holders to the Company (or to such
other Person as directed by the Company) in exchange for the Exchange Securities
or the Private Exchange Securities, as the case may be, the Company shall mark,
or cause to be marked, on the Initial Securities so exchanged that such Initial
Securities are being canceled in exchange for the Exchange Securities or the
Private Exchange Securities, as the case may be; in no event shall the Initial
Securities be marked as paid or otherwise satisfied.

(t) The Company will use its commercially reasonable efforts to (a) if the
Initial Securities have been rated prior to the initial sale of such Initial
Securities, confirm such ratings will apply to the Securities covered by a
Registration Statement, or (b) if the Initial Securities were not previously
rated, cause the Securities covered by a Registration Statement to be rated with
the appropriate rating agencies, if so requested by Holders of a majority in
aggregate principal amount of Securities covered by such Registration Statement,
or by the managing underwriters, if any.



--------------------------------------------------------------------------------

(u) In the event that any broker-dealer registered under the Exchange Act shall
underwrite any Securities or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the Conduct Rules (the “Rules”) of the Financial Industry Regulatory
Authority, Inc. (“FINRA”)) thereof, whether as a Holder of such Securities or as
an underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company will use its commercially reasonable efforts
to assist such broker-dealer in complying with the requirements of such Rules,
including, without limitation, by (i) if such Rules, including Rule 5121, shall
so require, engaging a “qualified independent underwriter” (as defined in Rule
5121) to participate in the preparation of the Registration Statement relating
to such Securities, to exercise usual standards of due diligence in respect
thereto and, if any portion of the offering contemplated by such Registration
Statement is an underwritten offering or is made through a placement or sales
agent, to recommend the yield of such Securities, (ii) indemnifying any such
qualified independent underwriter to the extent of the indemnification of
underwriters provided in Section 5 hereof and (iii) providing such information
to such broker-dealer as may be required in order for such broker-dealer to
comply with the requirements of the Rules.

(v) The Company shall use its commercially reasonable efforts to take all other
steps necessary to effect the registration of the Securities covered by a
Registration Statement contemplated hereby.

4. Registration Expenses. The Company shall bear all fees and expenses incurred
in connection with the performance of its obligations under Sections 1 through 3
hereof, whether or not the Registered Exchange Offer is filed or becomes
effective, and, in the event a Shelf Registration Statement is required to be
filed hereunder, shall bear or reimburse the Holders of the Securities covered
thereby for the reasonable fees and disbursements of one firm of counsel
designated by the Holders of a majority in principal amount of the Initial
Securities covered thereby to act as counsel for the Holders of the Initial
Securities in connection therewith.

5. Indemnification. (a) The Company agrees to indemnify and hold harmless each
Holder of the Securities, any Participating Broker-Dealer and each person, if
any, who controls such Holder or such Participating Broker-Dealer within the
meaning of the Securities Act or the Exchange Act (each Holder, any
Participating Broker-Dealer and such controlling persons are referred to
collectively as the “Indemnified Parties” and individually as an “Indemnified
Party”) from and against any losses, claims, damages or liabilities, joint or
several, or any actions in respect thereof (including, but not limited to, any
losses, claims, damages, liabilities or actions relating to purchases and sales
of the Securities) to which each Indemnified Party may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or “issuer free writing prospectus,” as defined
in Commission Rule 433 (“Issuer FWP”), relating to a Shelf Registration, or
arise out of, or are based upon, the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and shall reimburse, as incurred, the
Indemnified Parties for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such



--------------------------------------------------------------------------------

loss, claim, damage, liability or action in respect thereof; provided, however,
that (i) the Company shall not be liable in any such case to the extent that
such loss, claim, damage or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or Issuer FWP relating to a Shelf Registration
in reliance upon and in conformity with written information pertaining to such
person and furnished to the Company by or on behalf of such person specifically
for inclusion therein and (ii) the foregoing indemnity agreement with respect to
a Registration Statement shall not inure to the benefit of any Holder or
Participating Broker-Dealer from whom the person asserting any such losses,
claims, damages or liabilities purchased Securities, or any person controlling
such Holder or Participating Broker-Dealer where it shall have been determined
by a court of competent jurisdiction by final and nonappealable judgment that
(A) prior to the sale of such Securities the Company (the “Time of Sale”) shall
have notified such Holder or Participating Broker-Dealer that the Registration
Statement contains an untrue statement of material fact or omits to state
therein a material fact required to be stated therein in order to make the
statements therein not misleading, (B) such untrue statement or omission of a
material fact was corrected in an amended or supplemented Registration Statement
or, where permitted by law, an Issuer FWP and such corrected Registration
Statement or Issuer FWP was provided to such Holder or Participating
Broker-Dealer far enough in advance of the Time of Sale so that such corrected
Registration Statement or Issuer FWP could have been provided to such person
prior to the Time of Sale, (C) the Holder or Participating Broker-Dealer did not
send or give such corrected Registration Statement or Issuer FWP to such person
at or prior to the Time of Sale of the Securities to such person, and (D) such
loss, claim, damage or liability would not have occurred had the Holder or
Participating Broker-Dealer delivered the corrected Registration Statement or
Issuer FWP to such person as provided for in clause (C) above; provided further,
however, that this indemnity agreement will be in addition to any liability
which the Company may otherwise have to such Indemnified Party.

(b) Each Holder of the Securities, severally and not jointly, will indemnify and
hold harmless the Company and each person, if any, who controls the Company
within the meaning of the Securities Act or the Exchange Act from and against
any losses, claims, damages or liabilities or any actions in respect thereof, to
which the Company or any such controlling person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or Issuer FWP relating to a Shelf Registration,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact necessary to make the statements therein not misleading,
but in each case only to the extent that the untrue statement or omission or
alleged untrue statement or omission was made in reliance upon and in conformity
with written information pertaining to such Holder and furnished to the Company
by or on behalf of such Holder specifically for inclusion therein; and, subject
to the limitation set forth immediately preceding this clause, shall reimburse,
as incurred, the Company for any legal or other expenses reasonably incurred by
the Company or any such controlling person in connection with investigating or
defending any loss, claim, damage, liability or action in respect thereof. This
indemnity agreement will be in addition to any liability which such Holder may
otherwise have to the Company or any of its controlling persons.



--------------------------------------------------------------------------------

(c) Promptly after receipt by an Indemnified Party under this Section 5 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such Indemnified Party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 5, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have under subsection (a) or (b) above except to the extent that it
has been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an Indemnified Party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any Indemnified Party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnified Party (who
shall not, except with the consent of the Indemnified Party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof the
indemnifying party will not be liable to such Indemnified Party under this
Section 5 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such Indemnified Party in connection
with the defense thereof. No indemnifying party shall, without the prior written
consent of the Indemnified Party (which shall not be unreasonably withheld or
delayed), effect any settlement of any pending or threatened action in respect
of which any Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party unless such settlement
(i) includes an unconditional release of such Indemnified Party from all
liability on any claims that are the subject matter of such action, and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any Indemnified Party.

(d) If the indemnification provided for in this Section 5 is unavailable or
insufficient to hold harmless an Indemnified Party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such Indemnified Party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or
(b) above (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
Indemnified Party on the other from the exchange of the Securities, pursuant to
the Registered Exchange Offer, or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the indemnifying party or parties on
the one hand and the Indemnified Party on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations. The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
such Holder or such other Indemnified Party, as the case may be, on the other,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid by
an Indemnified Party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any action or claim which is
the subject of this



--------------------------------------------------------------------------------

subsection (d). Notwithstanding any other provision of this Section 5(d), the
Holders shall not be required to contribute any amount in excess of the amount
by which the net proceeds received by such Holders from the sale of the
Securities pursuant to a Registration Statement exceeds the amount of damages
which such Holders have otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this paragraph (d),
each person, if any, who controls such Indemnified Party within the meaning of
the Securities Act or the Exchange Act shall have the same rights to
contribution as such Indemnified Party and each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act shall have
the same rights to contribution as the Company.

(e) The agreements contained in this Section 5 shall survive the sale of the
Securities pursuant to a Registration Statement and shall remain in full force
and effect, regardless of any termination or cancellation of this Agreement or
any investigation made by or on behalf of any Indemnified Party.

6. Additional Interest Under Certain Circumstances. (a) Additional interest (the
“Additional Interest”) with respect to the Initial Securities shall be assessed
as follows if any of the following events occur (each such event in clauses (i)
through (iv) below a “Registration Default”):

(i) If by 90 days after the Issue Date neither the Exchange Offer Registration
Statement nor a Shelf Registration Statement has been filed with the Commission;

(ii) If a Shelf Registration Statement has not been declared effective by the
Commission on or prior to the applicable date specified in Section 2(a) above if
the Company is required to file a Shelf Registration Statement pursuant to the
terms of Section 2(a) above; or

(iii) If by after 180 days after the Issue Date neither the Registered Exchange
Offer is consummated nor, if required in lieu thereof, the Shelf Registration
Statement is declared effective by the Commission; or

(iv) If after either the Exchange Offer Registration Statement or the Shelf
Registration Statement is declared (or becomes automatically) effective (A) such
Registration Statement thereafter ceases to be effective; or (B) such
Registration Statement or the related prospectus ceases to be usable (except as
permitted in paragraph (b) immediately below) in connection with resales of
Transfer Restricted Securities during the periods specified herein because
either (1) any event occurs as a result of which the related prospectus forming
part of such Registration Statement would include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading, (2) it shall be necessary to amend such Registration Statement
or supplement the related prospectus, to comply with the Securities Act or the
Exchange Act or the respective rules thereunder, or (3) such Registration
Statement is a Shelf Registration Statement that has expired before a
replacement Shelf Registration Statement has become effective.

Additional Interest shall accrue on the Initial Securities over and above the
interest set forth in the title of the Securities from and including the date on
which any such Registration Default



--------------------------------------------------------------------------------

shall occur to but excluding the earlier of the date on which all such
Registration Defaults have been cured and the date when no Securities are
Transfer Restricted Securities, at a rate of 0.25% per annum for the first
90-day period immediately following the occurrence of a Registration Default,
and such rate will increase by an additional 0.25% per annum with respect to
each subsequent 90-day period until all Registration Defaults have been cured,
up to a maximum additional interest rate of 1.0% per annum; provided, that
Additional Interest will not accrue under more than one Registration Default at
any one time. Additional Interest is the exclusive remedy to Holders in the
event of any Registration Default.

(b) A Registration Default referred to in Section 6(a)(iv)(B) hereof shall be
deemed not to have occurred and be continuing in relation to a Shelf
Registration Statement or the related prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to such Shelf Registration Statement to incorporate annual audited
financial information with respect to the Company where such post-effective
amendment is not yet effective and needs to be declared effective to permit
Holders to use the related prospectus or (y) other material events, with respect
to the Company that would need to be described in such Shelf Registration
Statement or the related prospectus and (ii) in the case of clause (y), the
Company is proceeding promptly and in good faith to amend or supplement such
Shelf Registration Statement and related prospectus to describe such events;
provided, however, that in any case if such Registration Default occurs for a
continuous period in excess of 30 days, Additional Interest shall be payable in
accordance with the above paragraph from the day such Registration Default
occurs until such Registration Default is cured.

(c) Any amounts of Additional Interest due pursuant to clause (i), (ii),
(iii) or (iv) of Section 6(a) above will be payable in cash on the regular
interest payment dates with respect to the Initial Securities. The amount of
Additional Interest will be determined by multiplying the applicable Additional
Interest rate by the principal amount of the Transfer Restricted Securities,
multiplied by a fraction, the numerator of which is the number of days such
Additional Interest rate was applicable during such period (determined on the
basis of a 360-day year comprised of twelve 30-day months), and the denominator
of which is 360.

(d) “Transfer Restricted Securities” means each Security until the earliest of
(i) the date on which such Transfer Restricted Security has been exchanged by a
person other than a broker-dealer for a freely transferable Exchange Security in
the Registered Exchange Offer, (ii) following the exchange by a broker-dealer in
the Registered Exchange Offer of an Initial Security for an Exchange Security,
the date on which such Exchange Security is sold to a purchaser who receives
from such broker-dealer on or prior to the date of such sale a copy of the
prospectus contained in the Exchange Offer Registration Statement, (iii) the
date on which such Initial Security has been effectively registered under the
Securities Act and disposed of in accordance with the Shelf Registration
Statement and (iv) the date on which such Initial Security is disposed of to the
public pursuant to Rule 144 under the Securities Act.

7. Rules 144 and 144A. The Company shall use its commercially reasonable efforts
to file the reports required to be filed by it under the Securities Act and the
Exchange Act in a timely manner and, if at any time the Company is not required
to file such reports, it will, upon the request of any Holder of Initial
Securities, make publicly available other information so long as necessary to
permit sales of their securities pursuant to Rules 144 and 144A. The Company
covenants that it will take such further action as any Holder of Initial
Securities may reasonably



--------------------------------------------------------------------------------

request, all to the extent required from time to time to enable such Holder to
sell Initial Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rules 144 and 144A (including the
requirements of Rule 144A(d)(4)). The Company will provide a copy of this
Agreement to prospective purchasers of Initial Securities identified to the
Company by the Initial Purchaser upon request. Notwithstanding the foregoing,
nothing in this Section 7 shall be deemed to require the Company to register any
of its securities pursuant to the Exchange Act.

8. Underwritten Registrations. If any of the Transfer Restricted Securities
covered by any Shelf Registration are to be sold in an underwritten offering,
the investment banker or investment bankers and manager or managers that will
administer the offering will be selected by the Holders of a majority in
aggregate principal amount of such Transfer Restricted Securities to be included
in such offering, subject to the consent of the Company (which shall not be
unreasonably withheld or delayed).

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

9. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, except by the Company and the written
consent of the Holders of a majority in principal amount of the Securities
affected by such amendment, modification, supplement, waiver or consents.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier which guarantees overnight delivery:

(1) if to a Holder of the Securities, at the most current address given by such
Holder to the Company.

(2) if to the Initial Purchaser:

Citigroup Global Markets Inc.

388 Greenwich Street

New York, NY 10013

Fax No.: 212-816-7912

Attention: General Counsel

with a copy to:

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036

Fax No.: (212) 969-2900

Attention: Frank Lopez, Esq.



--------------------------------------------------------------------------------

(3) if to the Company, at its address as follows:

WCI Communities, Inc.

24301 Walden Center Drive

Bonita Springs, FL 34134

Attention: General Counsel

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: Marc Jaffe, Esq.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.

(c) Third Party Beneficiaries. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchaser, on the other hand, and shall have the right to
enforce such agreements directly to the extent they may deem such enforcement
necessary or advisable to protect their rights or the rights of Holders
hereunder.

(d) No Inconsistent Agreements. The Company has not, as of the date hereof,
entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders herein or otherwise conflicts with the provisions hereof.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto, the
Holders and the Exchanging Dealers; provided, however, that nothing herein shall
be deemed to permit any assignment, transfer or other disposition of Securities
in violation of the terms of the Purchase Agreement or the Indenture.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts (including by facsimile or
electronic image scan), each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS. EACH OF THE PARTIES HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.



--------------------------------------------------------------------------------

(i) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

(j) Securities Held by the Company. Whenever the consent or approval of Holders
of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

(k) Submission to Jurisdiction. By the execution and delivery of this Agreement,
the Company (i) agrees that any suit or proceeding arising out of or relating to
this Agreement that may be instituted in any federal or state court in the State
of New York or brought under federal or state securities laws, and (ii) submits
to the nonexclusive jurisdiction of any such court in any such suit or
proceeding.

(l) Entire Agreement. This Agreement, together with the Purchase Agreement and
the Indenture, is intended by the parties as a final and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein and any and all prior oral or written
agreements, representations, or warranties, contracts, understandings,
correspondence, conversations and memoranda between the Holders on the one hand
and the Company on the other, or between or among any agents, representatives,
parents, subsidiaries, affiliates, predecessors in interest or successors in
interest with respect to the subject matter hereof and thereof are merged herein
and replaced hereby.



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchaser and the Company in accordance with its terms.

 

Very truly yours, WCI COMMUNITIES, INC. By:  

/s/ RUSSEL DEVENDORF

 

Name: Russell Devendorf

Title:  Senior Vice President and Chief Financial Officer

WCI COMMUNITIES, LLC WCI COMMUNITIES MANAGEMENT, LLC By:  

/s/ RUSSEL DEVENDORF

 

Name: Russell Devendorf

Title:  Senior Vice President and Chief Financial Officer

SPECTRUM EASTPORT, LLC WCI COMMUNITIES RIVINGTON, LLC WCI TOWERS NORTHEAST USA,
INC. WATERMARK REALTY REFERRAL, INC. PELICAN LANDING GOLF RESORT VENTURES, INC.
WCI REALTY, INC. WATERMARK REALTY, INC. By:  

/s/ RUSSEL DEVENDORF

Name: Russell Devendorf

Title:  Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

The foregoing Registration

Rights Agreement is hereby confirmed

and accepted as of the date first

above written.

 

CITIGROUP GLOBAL MARKETS INC.     By:  

/s/ DAVID LELAND

  Name: David Leland   Title: Managing Director



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. The Letter
of Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of Exchange Securities received in exchange for Initial Securities
where such Initial Securities were acquired by such broker-dealer as a result of
market-making activities or other trading activities. The Company has agreed
that, for a period of 180 days after the Expiration Date (as defined herein), it
will make this Prospectus available to any broker-dealer for use in connection
with any such resale. See “Plan of Distribution.”



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives Exchange Securities for its own account in
exchange for Initial Securities, where such Initial Securities were acquired by
such broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities. See “Plan of Distribution.”



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
Prospectus in connection with any resale of such Exchange Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities. The Company has
agreed that, for a period of 180 days after the Expiration Date, it will make
this prospectus, as amended or supplemented, available to any broker-dealer for
use in connection with any such resale. In addition, until , 20[    ], all
dealers effecting transactions in the Exchange Securities may be required to
deliver a prospectus.(1)

The Company will not receive any proceeds from any sale of Exchange Securities
by broker-dealers. Exchange Securities received by broker-dealers for their own
account pursuant to the Exchange Offer may be sold from time to time in one or
more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the Exchange Securities or a combination of
such methods of resale, at market prices prevailing at the time of resale, at
prices related to such prevailing market prices or negotiated prices. Any such
resale may be made directly to purchasers or to or through brokers or dealers
who may receive compensation in the form of commissions or concessions from any
such broker-dealer or the purchasers of any such Exchange Securities. Any
broker-dealer that resells Exchange Securities that were received by it for its
own account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such Exchange Securities may be deemed to be
an “underwriter” within the meaning of the Securities Act and any profit on any
such resale of Exchange Securities and any commission or concessions received by
any such persons may be deemed to be underwriting compensation under the
Securities Act. The Letter of Transmittal states that, by acknowledging that it
will deliver and by delivering a prospectus, a broker-dealer will not be deemed
to admit that it is an “underwriter” within the meaning of the Securities Act.

For a period of 180 days after the Expiration Date the Company will promptly
send additional copies of this Prospectus and any amendment or supplement to
this Prospectus to any broker-dealer that requests such documents in the Letter
of Transmittal. The Company has agreed to pay all expenses incident to the
Exchange Offer (including the expenses of one counsel for the Holders) other
than commissions or concessions of any brokers or dealers and will indemnify the
Holders (including any broker-dealers) against certain liabilities, including
liabilities under the Securities Act.

 

 

(1)  In addition, the legend required by Item 502(e) of Regulation S-K will
appear on the back cover page of the Exchange Offer prospectus.



--------------------------------------------------------------------------------

ANNEX D

¨  CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL
COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

 

Name:  

 

 

 

Address:  

 

 

 

 

 

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF SUBSIDIARY GUARANTORS

WCI COMMUNITIES, LLC

WCI COMMUNITIES MANAGEMENT, LLC

WCI TOWERS NORTHEAST USA, INC.

WATERMARK REALTY REFERRAL, INC.

WATERMARK REALTY, INC. (D/B/A BERKSHIRE HATHAWAY HOMESERVICES FLORIDA REALTY;
D/B/A BHHS FLORIDA REALTY; D/B/A FLORIDA TITLE & GUARANTEE)

WCI REALTY, INC.

PELICAN LANDING GOLF RESORT VENTURES, INC.

SPECTRUM EASTPORT, LLC

WCI COMMUNITIES RIVINGTON, LLC